UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 8, 2010 First National Community Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-53869 23-2900790 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 102 E. Drinker St., Dunmore, PA (Address of principal executive offices) (Zip Code) (570) 346-7667 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM8-K Item 8.01. Other Events. On August 8, 2010, the company issued the attached press release regarding the appointment of David D. Keim as First Senior Vice President and Chief Credit Officer. Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release dated August 8, 2010 regarding the appointment of David D. Keim as First Senior Vice President and Chief Credit Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form8-K to be signed on its behalf by the undersigned, thereunto duly authorized. First National Community Bancorp, Inc. (Registrant) Dated: August 11, 2010 /s/ Linda A. D’Amario Linda A. D’Amario Interim Principal Financial Officer EXHIBIT INDEX Item NumberDescription Press release dated August 8, 2010 regarding the appointment of David D. Keim as First Senior Vice President and Chief Credit Officer.
